Judge Williams
The decision at Halifax was a proper one. In England, where the lauds are bound from the judgment, there judgments are entered in the King’s .Bench or Common Picas only ; thither all persons may-resort with a certainty of finding whether or not such a judgment as would affect lands, had been entered up : *116but in this country» judgments arc not capable of creating such notoriety — no man'knows where to search for a judgment that lie suspects may be probably taken — the Superior Courts — Hie County Courts — and Justices of the Peace out of Court-may pass judgments to aifect land, and no one knows where to search for them, it is very proper therefore in this country, that lands should be bound in case of judgments, hut from the time of the teste of the/., fa. only ; but recognizances remain as they were, because tiie land is made liable expressly by the words of the recognizance — “ to be levied of my goods and' chattels, lands ’and tenements, upon condition,” &c. Now, when this condition is not complied •with, it is the same thing as if he had expressly bound bis land to pay that sum absolutely and unconditionally on the day of the recognizance made.
Judge Ashe assented.
Note. — Vide Bell v. Hill, and note thereto, ante 72. Burton v. Murphey, N. C. Term Rep. 259.